DETAILED ACTION
	Claims 5, 11, and 12 are amended. Claim 6 is canceled. Claims 5 and 7-12 are pending. A complete office action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 11/17/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 8 is objected to because of the following informalities:
Examiner believes the word “stop” is missing in the section of the claim stating: “…the processor is configured to (stop) the output of the electric energy when the impedance is equal to or more than a second impedance threshold, the second impedance threshold being higher than the first impedance threshold.” in order to align with the .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 11, and 12, applicant states “when the processor determines that the grasped blood vessel is from the systemic circulatory system, the processor configured to switch an actuation state of the energy treatment instrument to a first mode to coagulate the blood vessel of the systemic circulatory system at a first output setting; and when the processor determines that the grasped blood vessel is from the systemic circulatory system, the processor is configured to switch the actuation state of the energy treatment instrument to a second mode to coagulate the blood vessel of the pulmonary system at a second output setting…”. It is unclear in the second half of the statement if the second mode is associated with the blood vessel being from the systemic circulatory system or the pulmonary system. 
Claims 7-10 are dependent on claim 5, which carries a 112(b) rejection. Due to this dependency, claims 7-10 are also rejected under 112(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell (U.S. Patent Application Publication No. 20170238991) in view of dela Paz (“Arterial versus venous endothelial cells” Cell and Tissue Research), in view of Aabbio (Front page of their company website under the “Circulatory System” option), and in further view of Tanaka (U.S. Patent Application Publication No. 20110077629).
Regarding claims 5 and 11, Worrell teaches a treatment system comprising: an energy treatment instrument ([0338]; Fig. 1A) including a first grasping piece, and a second grasping piece which grasps a blood vessel between the first grasping piece and the second grasping piece (Fig. 1B, elements 15A, 15B; Fig. 126, element 3612); an energy output source configured to output electric energy that is supplied to the energy treatment instrument (Fig. 1A, element 21), and apply treatment energy to the blood vessel grasped between the first grasping piece and the second grasping piece by the supply of the electric energy to the energy treatment instrument ([0338]; Fig. 126, element 3612). Worrell further teaches a processor that can be used to determine oxygen saturation levels ([0627]) and tissue thickness ([709]).

Dela Paz teaches that arteries have greater thickness values than veins (Fig. 1) and Aabbio teaches differences in oxygen saturation levels throughout the pulmonary and systemic circulatory systems (see Figure 1 taken from Aabbio –this figure was used prior in an article entitled “Note-taking within MetaTutor: interactions between an intelligent tutoring system and prior knowledge on note-taking and learning” by Trevors et al. published in October 2014).

    PNG
    media_image1.png
    1109
    1024
    media_image1.png
    Greyscale

Figure 1: Differences in Oxygen Saturation Levels in Pulmonary and Systemic Circulation (taken from Aabbio’s website)
From the teachings of both dela Paz and Aabbio, it is clear that the four possible blood vessels that would be present in this system (i.e. Pulmonary Artery, Pulmonary Vein, Systemic Circulatory Artery, and Systemic Circulatory Vein) would all have different combinations of thickness values and Table 1 below.
Table 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Worrell to include the ability to distinguish the differences between pulmonary vessels and systemic circulatory vessels as taught by dela Paz and Aabbio in order to allow the user to distinguish the differences between the vessels and provide proper treatment during use of the device. Combining the ability to measure thickness and the ability to measure oxygen saturation of Worrell with the anatomy and physiology teachings of dela Paz and Aabbio would have resulted in the predictable result of being able to distinguish pulmonary vessels from systemic circulatory vessels.
Worrell, dela Paz, and Aabbio do not teach when the processor determines that the grasped blood vessel is from the systemic circulatory system, the processor configured to switch an actuation state of the energy treatment instrument to a first mode to coagulate the blood vessel of the systemic circulatory system at a first output setting; and when the processor determines that the grasped blood vessel is from the systemic circulatory system, the processor is configured to switch the actuation state of the energy treatment instrument to a second mode to coagulate the blood vessel of the pulmonary system at a second output setting; the first output setting being at a first electric energy output for a first output time and the second output setting being at a second electric energy output for a second output time, the first electric energy output being lower than the second electric energy output.
Tanaka, in a similar field of endeavor, teaches numerous output settings of electrical energy dependent on impedance thresholds (i.e. a first mode for a first output setting and a second mode for a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell, dela Paz, and Aabbio with numerous output settings of electrical energy dependent on impedance thresholds and where the first electric energy output is lower than the second electric energy output as taught by Tanaka in order to allow for different setting options based on the type of vessel that was selected. For example, a systemic circulatory artery would have a lower impedance than a pulmonary vein due to the artery being thicker than the vein since impedance and thickness are well known to be inversely correlated (as taught by Johnson et al. 2005). Setting a first impedance threshold for the systemic circulatory artery would allow for a first mode and first output and setting a second impedance threshold for the pulmonary vein would allow for a second mode and second output of electric energy. 
In addition, one of ordinary skill in the art would have recognized that applying the known technique of Tanaka to Worrell, dela Paz, and Aabbio would have yielded predictable results and resulted in an improved system. Tanaka teaches applying electric energy for two time periods, of which the specified time periods are dependent on the set impedance thresholds. It would have been obvious to try to include where first output time being longer than the second output time as there are only 3 distinct possibilities: 1) the two times are the same, 2) the first time is greater than the second time, and 3) the first time is less than the second time. Further, applying the first output time being longer than the second output time to Worrell, dela Paz, and Aabbio would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient electrical treatment to the grasped blood vessel.
Regarding claim 7, the combination of Worrell, dela Paz, Aabbio, and Tanaka teach all the elements of the claimed invention as stated above.
Worrell, dela Paz, and Aabbio do not teach the processor causes the electric energy to be intermittently output more than one time by stopping the output of the electric energy after starting the output of the electric energy, and again starting the output of the electric energy after once stopping the output of the electric energy.
Tanaka further teaches the processor causes the electric energy to be intermittently output more than one time by stopping the output of the electric energy after starting the output of the electric energy, and again starting the output of the electric energy after once stopping the output of the electric energy (Fig. 17A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the processor causing the electric energy to be intermittently output more than one time by stopping the output of the electric energy after starting the output of the electric energy, and again starting the output of the electric energy after once stopping the output of the electric energy as taught by Tanaka in the system of Worrell, dela Paz, and Aabbio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The teaching of being able to determine that the blood vessel is a blood vessel of the pulmonary system is explained in the rejection of claim 5.
Regarding claim 8, the combination of Worrell, dela Paz, Aabbio, and Tanaka teach all the elements of the claimed invention as stated above.
Worrell, dela Paz, and Aabbio do not teach wherein the processor is configured to detect an impedance between the first grasping piece and the second grasping piece, and when the grasped blood 
Tanaka further teaches wherein the processor is configured to detect an impedance between the first grasping piece and the second grasping piece, and when the grasped blood vessel is from the systemic circulatory system, the processor is configured to stop the output of the electric energy when the impedance is equal to or more than a first impedance threshold, and when the grasped blood vessel is from the pulmonary system, the processor is configured to the output of the electric energy when the impedance is equal to or more than a second impedance threshold, the second impedance threshold being higher than the first impedance threshold (Fig. 17E; energy is shown to cease once a first impedance threshold is met and the energy resumes after that first threshold, only to reach a second impedance threshold and cease once again).
The teaching of being able to determine that the blood vessel is a blood vessel of the systemic circulatory system or pulmonary system is explained in the rejection of claim 5, and the teaching of relating impedance to different blood vessels is also mentioned in the rejection of claim 5.
Regarding claim 9, the combination of Worrell, dela Paz, Aabbio, and Tanaka teach all the elements of the claimed invention as stated above.
Worrell further teaches a detector which detects a parameter regarding the grasped blood vessel between the first grasping piece and the second grasping piece ([0627], [0709]).
Worrell does not teach wherein the processor sets whether the blood vessel is a blood vessel of the circulatory system or a blood vessel of the pulmonary system on the basis of a detection result in the detector.
Figure 1 taken from Aabbio above).
From the teachings of both dela Paz and Aabbio, it is clear that the four possible blood vessels that would be present in this system (i.e. Pulmonary Artery, Pulmonary Vein, Systemic Circulatory Artery, and Systemic Circulatory Vein) would all have different combinations of thickness values and oxygen saturation values making them easily distinguishable. These combinations are shown in Table 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Worrell to include the ability to distinguish the differences between pulmonary vessels and systemic circulatory vessels as taught by dela Paz and Aabbio in order to allow the user to distinguish the differences between the vessels and provide proper treatment during use of the device. Combining the ability to detect and measure thickness and the ability to detect and measure oxygen saturation of Worrell with the anatomy and physiology teachings of dela Paz and Aabbio would have resulted in the predictable result of being able to distinguish pulmonary vessels from systemic circulatory vessels.
Regarding claim 10, the combination of Worrell, dela Paz, Aabbio, and 
Worrell further teaches wherein the first grasping piece includes a first electrode (Fig. 2, element 54a), the second grasping piece includes a second electrode (Fig. 2, element 54a), and the energy output source passes a high-frequency current as the treatment energy through the blood vessel between the first grasping piece and the second grasping piece by supplying the output electric energy to the first electrode and the second electrode ([0338-0340]).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Patent Application Publication No. 20110077629) in view of Worrell (U.S. Patent Application Publication No. 20170238991), in view of dela Paz (“Arterial versus venous endothelial cells” Cell and Tissue Research), and in further view of Aabbio (Front page of their company website under the “Circulatory System” option).
Regarding claim 12, Tanaka teaches a controller which is used together with an energy treatment instrument ([0150]; Fig 9, element 212; Fig. 13, element 290), the energy treatment instrument including a first grasping piece, and a second grasping piece which opens or closes relative to the first grasping piece and which grasps a blood vessel between the first grasping piece and the second grasping piece (Fig. 10, elements 262, 264), the controller comprising: an energy output source which outputs electric energy that is supplied to the energy treatment instrument ([0176]; Fig. 13, elements 292, 294), and which applies treatment energy to the blood vessel grasped  between the first grasping piece and the second grasping piece by the supply of the electric energy to the energy treatment instrument ([0079], [0188], [0217]).
Tanaka does not teach a processor configured to determine whether the grasped blood vessel is a blood vessel of a systemic circulatory system or a blood vessel of a pulmonary system based on oxygen concentration or thickness of a wall of the blood vessel.
Worrell teaches a processor that can be used to determine oxygen saturation levels ([0627]) and tissue thickness ([709]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka with teaches a processor that can be used to determine oxygen saturation levels and tissue thickness as taught by Worrell in order to allow the user to gather more information about the grasped blood vessel.
Tanaka and Worrell do not teach that the processor is configured to determine whether a blood vessel grasped is a blood vessel of a systemic circulatory system or a blood vessel of a pulmonary system. 
Figure 1 taken from Aabbio as shown above).
From the teachings of both dela Paz and Aabbio, it is clear that the four possible blood vessels that would be present in this system (i.e. Pulmonary Artery, Pulmonary Vein, Systemic Circulatory Artery, and Systemic Circulatory Vein) would all have different combinations of thickness values and oxygen saturation values making them easily distinguishable. These combinations are shown in Table 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Worrell to include the ability to distinguish the differences between pulmonary vessels and systemic circulatory vessels as taught by dela Paz and Aabbio in order to allow the user to distinguish the differences between the vessels and provide proper treatment during use of the device. Combining the ability to measure thickness and the ability to measure oxygen saturation of Worrell with the anatomy and physiology teachings of dela Paz and Aabbio would have resulted in the predictable result of being able to distinguish pulmonary vessels from systemic circulatory vessels.
Worrell, dela Paz, and Aabbio do not teach when the processor determines that the grasped blood vessel is from the systemic circulatory system, the processor configured to switch an actuation state of the energy treatment instrument to a first mode to coagulate the blood vessel of the systemic circulatory system at a first output setting; and when the processor determines that the grasped blood vessel is from the systemic circulatory system, the processor is configured to switch the actuation state of the energy treatment instrument to a second mode to coagulate the blood vessel of the pulmonary system at a second output setting; the first output setting being at a first electric energy output for a 
Tanaka, in a similar field of endeavor, teaches numerous output settings of electrical energy dependent on impedance thresholds (i.e. a first mode for a first output setting and a second mode for a second output setting) ([0231-0243]; Fig. 17A-E) and where the first electric energy output is lower than the second electric energy output (Fig. 17E) and the first output time being longer than the second output time (Fig. 17A-E). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell, dela Paz, and Aabbio with numerous output settings of electrical energy dependent on impedance thresholds and where the first electric energy output is lower than the second electric energy output as taught by Tanaka in order to allow for different setting options based on the type of vessel that was selected. For example, a systemic circulatory artery would have a lower impedance than a pulmonary vein due to the artery being thicker than the vein since impedance and thickness are well known to be inversely correlated (as taught by Johnson et al. 2005). Setting a first impedance threshold for the systemic circulatory artery would allow for a first mode and first output and setting a second impedance threshold for the pulmonary vein would allow for a second mode and second output of electric energy. 
In addition, one of ordinary skill in the art would have recognized that applying the known technique of Tanaka to Worrell, dela Paz, and Aabbio would have yielded predictable results and resulted in an improved system. Tanaka teaches applying electric energy for two time periods, of which the specified time periods are dependent on the set impedance thresholds. It would have been obvious to try to include where first output time being longer than the second output time as there are only 3 distinct possibilities: 1) the two times are the same, 2) the first time is greater than the second time, and 3) the first time is less than the second time. Further, applying the first output time being longer than 
Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794